United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2037
Issued: May 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2011 appellant, through her attorney, filed a timely appeal from a
June 14, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a seven percent permanent impairment of
each lower extremity.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated September 20, 2004,
the Board affirmed a November 26, 2003 OWCP decision finding that appellant had not
established a recurrence of disability beginning June 28, 2002 causally related to her October 7,
1

5 U.S.C. § 8101 et seq.

1997 employment injury.2 The facts and the circumstances as set forth in the prior decision are
hereby incorporated by reference.
On August 12, 2005 appellant, through her attorney, requested a schedule award. She
submitted a May 16, 2005 impairment evaluation from Dr. David Weiss, an osteopath, who
applied the American Medical Association, Guides to the Evaluation of Permanent Impairment
(5th ed. 2001) (A.M.A., Guides) and found that appellant had an eight percent impairment of the
left lower extremity due to calf atrophy of one centimeter and a three percent impairment due to
pain.3 Dr. Weiss further found three percent right lower extremity impairment due to pain.
On May 17, 2005 an OWCP medical adviser reviewed Dr. Weiss’ report and concurred
with his finding that appellant sustained three percent impairment due to pain in the right and left
lower extremities according to Figure 18-1 on page 574. He determined, however, that one
centimeter of left calf atrophy yielded three percent impairment, for a total left lower extremity
impairment of six percent.
OWCP found that a conflict existed between Dr. Weiss and the medical adviser regarding
the extent of any permanent impairment. On January 3, 2009 it referred appellant to
Dr. Charles E. Kollmer, a Board-certified orthopedic surgeon, for an impartial medical
examination.
An electromyogram (EMG) and nerve conduction studies (NCS) performed for
Dr. Kollmer on April 16, 2009 revealed findings “consistent with chronic motor axon loss” and
suggesting L5 radiculopathy.
In a report dated May 21, 2009, Dr. Kollmer diagnosed lumbosacral strain, Grade 2
spondylolisthesis, degenerative disc disease at L4-5 and L5-S1 with chronic radiculopathy, disc
bulging at L4-5 and atrophy of the lower extremities. On examination he measured calf
circumference as 37 centimeters on the right and 35.5 centimeters on the left with “sciatic notice
tenderness towards the left side with straight leg raising.” Dr. Kollmer applied the fifth edition
of the A.M.A., Guides to his findings and determined that appellant had a 12 percent impairment
of the lower extremity. He further noted that using the sixth edition of the A.M.A., Guides
“comes to the same number with [appellant] being in [c]lass 1 using page 520, Table 16-9 for the
lower extremities.” Dr. Kollmer attached copies of pages of the fifth and sixth editions of the
A.M.A., Guides.
On September 28, 2009 an OWCP medical adviser reviewed Dr. Kollmer’s report and
stated:
“With respect to the lower extremities he utilizes Table 16-9 on page 520 and puts
the patient at a [c]lass 1 impairment with a default grade of five which is between
1 percent, 13 percent being a default grade of five or a C grade of impairment
2

Docket No. 04-994. OWCP accepted that on October 7, 1997 appellant, then a 46-year-old clerk, sustained
lumbar disease and lumbosacral strain superimposed on preexisting spondylolisthesis. It paid her compensation for
intermittent periods of temporary total disability.
3

A.M.A., Guides 530, 574, Table 17-6, Figure 18-1.

2

which would place [appellant] right in the middle and therefore right in the
middle of 1 through 13 and somewhere between 6 and a 7 not 12 percent as
indicated. Therefore giv[ing] [appellant] the benefit of the doubt, 12 percent total
impairment would otherwise be indicated. I do otherwise agree with the date of
maximum medical improvement. This would be seven percent for the left lower
extremity and seven percent for the right lower extremity.”
By decision dated December 1, 2010, OWCP granted appellant a schedule award for a
seven percent permanent impairment of the left lower extremity and a seven percent impairment
of the right lower extremity. The period of the award ran for 40.42 weeks from May 16, 2005 to
February 22, 2006.
On December 6, 2010 appellant, through her attorney, requested an oral hearing. At the
videoconference hearing, held on April 12, 2011, counsel argued that the impartial medical
examiner did not explain his impairment rating under the sixth edition of the A.M.A., Guides or
apply grade modifiers.
By decision dated June 14, 2011, the hearing representative affirmed the December 1,
2010 decision. He determined that Dr. Weiss did not properly apply the A.M.A., Guides as he
failed to explain why 1 centimeter atrophy constituted an eight percent impairment, the
maximum allowed, when 1 to 1.9 centimeters yielded between a three and eight percent
impairment. The hearing representative thus found that his report did not create a conflict with
the medical adviser and that Dr. Kollmer was a second opinion physician rather than an impartial
medical examiner. He concluded that the medical adviser properly applied the sixth edition of
the A.M.A., Guides in finding that appellant had no more than a seven percent impairment of
each lower extremity.
On appeal appellant’s attorney argues that Dr. Kollmer did not adequately explain his
application of the A.M.A., Guides and that the medical adviser resolved the conflict in medical
opinion.
LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

3

the A.M.A., Guides as the uniform standard applicable to all claimants.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
If there is a disagreement between the physician making the examination for the United
States and the physician of the employee, OWCP shall appoint a third physician who shall make
an examination.9 When there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.10
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, OWCP must secure a supplemental report from the specialist to correct the defect in
the original report.11 However, when the impartial medical specialist is unable to clarify or
elaborate on the original report or if a supplemental report is also vague, speculative or lacking in
rationale, OWCP must submit the case record to a second impartial specialist for the purpose of
obtaining a rationalized medical opinion on the issues.12
OWCP procedures indicate that referral to OWCP’s medical adviser is appropriate when
a detailed description of the impairment from the attending physician is obtained. Where a
medical conflict is present, it is the medical specialist who should provide a reasoned opinion as
to a permanent impairment to a scheduled member of the body in accordance with the A.M.A.,
Guides.13 An OWCP medical adviser may create a conflict in medical opinion but generally may
not resolve the conflict.14
6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

A.M.A., Guides 494-531.

9

5 U.S.C. § 8123(a).

10

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

11

Raymond A. Fondots, 53 ECAB 637 (2002); Ramon K. Ferrin, Jr., 39 ECAB 736 (1988).

12

Nancy Keenan, 56 ECAB 687 (2005); Roger W. Griffith, 51 ECAB 491 (2000).

13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010); Part 3 -- Medical, Medical Examinations, Chapter 3.500.5(c) (October 1995).
14

See Thomas J. Fragale, 55 ECAB 619 (2004).

4

ANALYSIS
OWCP accepted that appellant sustained lumbar disease and lumbosacral strain
superimposed on preexisting spondylolisthesis due to an October 7, 1997 employment injury.
Appellant submitted a May 16, 2005 impairment evaluation from Dr. Weiss, who found that she
had an eight percent permanent impairment of the left lower extremity and a three percent
permanent impairment of the right lower extremity using the fifth edition of the A.M.A., Guides.
An OWCP medical adviser reviewed Dr. Weiss’ opinion and disagreed with his finding that
appellant had an eight percent impairment due to atrophy of the left lower extremity. He
determined that she had three percent left lower extremity impairment due to atrophy and a three
percent left lower extremity impairment due to pain, for a total left lower extremity impairment
of six percent. OWCP thus found that there was a conflict in medical opinion between Dr. Weiss
and the medical adviser. While the hearing representative determined that Dr. Weiss’ report was
insufficient to create a conflict as he did not properly apply the fifth edition of the A.M.A.,
Guides, the Board notes that a finding of an eight percent impairment for one centimeter of
atrophy is within the permissible range under the A.M.A., Guides and thus a conflict existed
between Dr. Weiss and the medical adviser regarding the extent of appellant’s left lower
extremity impairment.15 Consequently, OWCP properly referred appellant to Dr. Kollmer for an
impartial medical examination to determine the extent of her impairment of the left lower
extremity. Regarding the right lower extremity, both Dr. Weiss and the medical adviser found
that appellant had three percent impairment. Consequently, Dr. Kollmer provided a second
opinion examination regarding the right lower extremity.
On May 21, 2009 Dr. Kollmer listed findings on examination of 37 centimeters of calf
circumference on the right and 35.5 centimeters on the left. He further found tenderness from
the sciatic nerve on the left with straight leg raising. Dr. Kollmer applied the fifth edition of the
A.M.A., Guides and found that appellant had a 12 percent lower extremity impairment, without
specifying the amount of the impairment on each side. As of May 1, 2009, however, the sixth
edition of the A.M.A., Guides is used to calculate schedule awards.16 Dr. Kollmer noted that
appellant also had 12 percent impairment under the sixth edition of the A.M.A., Guides, citing
Table 16-9 on page 520, which describes the method for determining grade in an impairment
class. He did not, however, identify a diagnosis, apply grade modifiers or indicate whether the
12 percent impairment was for each lower extremity or bilaterally. Consequently, as argued by
appellant’s attorney on appeal, Dr. Kollmer’s opinion is insufficient to resolve the conflict in
medical opinion regarding the extent of permanent impairment of the left lower extremity.
In situations where OWCP secures an opinion from an impartial medical specialist for the
purpose of resolving a conflict in the medical evidence and the opinion from such specialist
requires clarification or elaboration, it has the responsibility to secure a supplemental report from
the specialist for the purpose of correcting the defect in the original opinion. If the specialist is
unwilling or unable to clarify and elaborate on his or her opinion, the case should be referred to
another appropriate impartial medical specialist.17 OWCP should have requested a supplemental
15

A.M.A., Guides 530, Table 17-6.

16

See supra note 7.

17

See Guiseppe Aversa, 55 ECAB 164 (2003).

5

report from Dr. Kollmer applying the sixth edition of the A.M.A., Guides to his clinical findings
and providing a detailed opinion regarding the extent of appellant’s permanent impairment of the
left lower extremity. An OWCP medical adviser reviewed Dr. Kollmer’s report and found that
she had a seven percent impairment of each lower extremity. In order to properly resolve the
conflict created, however, it is the impartial medical examiner who should provide a reasoned
opinion as to the extent of permanent impairment in accordance with the A.M.A., Guides. An
OWCP medical adviser may review the opinion but the resolution of the conflict is the
responsibility of the impartial medical examiner.18 Consequently, a conflict in medical opinion
remains regarding appellant’s permanent impairment of the left lower extremity.
Dr. Kollmer’s opinion is further insufficient to establish that extent of appellant’s right
lower extremity impairment under the sixth edition of the A.M.A., Guides. As discussed, he
generally found 12 percent lower extremity impairment without identifying a diagnosis or
indicating whether the impairment was for each lower extremity or both extremities. An OWCP
medical adviser reviewed Dr. Kollmer’s opinion and used Table 16-9 to find seven percent right
lower extremity impairment. Table 16-9, however, explains how to determine the grade in an
impairment class after identifying the appropriate diagnosis using the relevant regional grade and
then applying the appropriate grade modifiers. Neither Dr. Kollmer nor the medical adviser
properly applied the sixth edition of the A.M.A., Guides in determining the extent of appellant’s
right lower extremity impairment. Once OWCP undertakes to develop the medical evidence
further, it has the responsibility to do so in a manner that will resolve the relevant issues in the
case.19
Accordingly, the case will be set aside and remanded for OWCP to obtain a
supplemental, clarifying report from Dr. Kollmer explaining his impairment ratings under the
sixth edition of the A.M.A., Guides.20 Following this and any further development deemed
necessary, it shall issue a de novo decision to protect appellant’s appeal rights.
CONCLUSION
The Board finds that the case is not in posture for decision.

18

Richard R. LeMay, 56 ECAB 341 (2005).

19

See Melvin James, 55 ECAB 406 (2004).

20

The Board notes that the sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. Recognizing that FECA allows ratings for extremities and
precludes ratings for the spine, the AMA Guides Newsletter offers an approach to rating spinal nerve impairments
consistent with sixth edition methodology. OWCP has adopted this approach for rating impairments to the upper or
lower extremities caused by a spinal injury. Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700, Exhibit 4 (January 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the June 14, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: May 8, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

